Citation Nr: 1207886	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  07-10 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right foot disability, to include a heel spur.  

2.  Entitlement to service connection for a left foot disability, to include small toe pain.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to November 1979, including combat service in Vietnam, and his decorations include the Navy Commendation Medal with "V" device.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in Little Rock, Arkansas (RO), which denied the benefits sought on appeal.  In June 2008, the RO revisited the matter and held that service connection was not warranted for the claimed disabilities secondary to the Veteran's service-connected left knee disability.  

The Court of Appeals for Veterans Claims (Court) has held, in the context of claims for service connection for psychiatric disabilities, that a claim for service connection is a claim for the symptoms regardless of how the symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claims must be considered as claims for service connection for any and all foot disabilities clinically indicated.  Thus, the issues are listed as reflected above.  

The Veteran was afforded a hearing at the RO in October 2006.  In addition, he presented testimony during a videoconference hearing before the undersigned Veterans Law Judge in April 2010.  


FINDINGS OF FACT

1.  Right foot degenerative changes with right great toe gout are related to active service.  

2.  Left foot degenerative changes with left 5th toe are related to active service.  


CONCLUSIONS OF LAW

1.  Right foot degenerative changes with right toe gout were incurred in active service.  §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 

2.  Left foot degenerative changes with left 5th toe allodynia were incurred in active service.  §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the claims on appeal.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

The Veteran seeks service connection for a right and left foot disorder.  Having reviewed the evidence, the Board finds service connection is warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

At the RO hearing in October 2006, the Veteran testified that left knee surgeries during service in the 1970s were followed by lengthy healing processes and as a result of compensating for the left lower extremity by shifting his weight to the right during that time he had an onset of right heel pain.  In addition, he testified before the undersigned that he had no foot symptoms prior to service entrance, that he had an onset of chronic foot symptoms during service due to not only compensating for the left knee disability but also due to in-service foot injuries caused and/or exacerbated by the rigors of combat, and that he has continued to have the same chronic foot symptoms since separation.  Transcript at 15-16 (2011).  He added that he attempted to minimize his foot symptoms during service due to his desire to have a career in the military.  Id. at 17.  

Consistent with the Veteran's testimony are the service treatment records documenting an avulsion fracture of the toe in association with stepping on a nail in September 1970, as well as complaints of pain in the left Achilles tendon and anterior tibia in August 1975 with an assessment of generalized fasciitis.  Further, in addition to complaints of calf pain in October 1974 and November 1974, a November 1976 report showing diagnoses of chondromalacia patella, left medial meniscus tear, status post medial meniscectomy, and status post excision of a Baker's cyst reflects a stipulation that the Veteran would be retained on active duty and assigned light duty in order to complete the remainder of 20 years of service.  In addition, a March 1979 record notes a tingling sensation down the calf, as well as in the left heel, and the May 1979 Medical Board report reflecting continuous knee pain since surgical removal of the medial meniscus in 1976 shows diagnoses at separation were Baker's cyst, left medial meniscus tear and chondromalacia patella.  

The Board notes that on VA examination in February 1980, 1/2-inch atrophy of the left quadriceps and 3/4-inch atrophy of the left calf muscle compared to the right was reported, and dorsiflexion of the ankles was 10 degrees.  The Board further notes that an April 1980 rating decision reflects service connection was established for status post medial meniscectomy of the left knee with degenerative changes.  

In addition, in a September 1981 VA Form 21-4138, the Veteran referenced continuing foot symptoms, and VA treatment records reflect complaints of heel numbness in December 1999 with notation of a history of arthritis.  In addition, bilateral heel pain and pain overlying the Achilles tendon was noted in April 2000, and the assessment in July 2000 was bilateral Achilles tendonitis.  An October 2000 record notes tenderness of the plantar fascia, bilaterally, mild pain upon stretching the calves, bilaterally, and ballistic movements, and the diagnoses were bilateral plantar fasciitis and tight heel cords.  In addition, a May 2003 VA record reflects complaints of hypoesthesia on the lateral border of the left 5th toe.  

Further supporting the Veteran's assertions of continuity of symptomatology are private records reflecting diagnoses of Achilles tendonitis on the right, allodynia of the 5th toe with diminished left ankle reflex, and a right heel spur was diagnosed in September 2004 and October 2004.  In addition, a January 2006 rating decision reflects service connection was established for combat-related posttraumatic stress disorder (PTSD) and the July 2005 VA PTSD examination report notes combat experiences included having been on his feet for 48 consecutive hours firing at the enemy during service.  

A July 2007 VA treatment record notes bilateral Achilles tendonitis, an August 2007 VA treatment record notes a history of a heel spur, and a July 2010 VA record notes a right toe bunion and hallux valgus.  Findings on x-ray examination of the bilateral feet in August 2010 included plantar and posterior calcaneal spurring and mild hallux valgus consistent with mild degenerative changes.  In addition, hyperpronation of both feet, shin splints and gout in the right toe were noted in a September 2010 VA treatment record.  

The August 2010 VA feet examination report notes the Veteran's report of having injured his right heel during service in a ship yard, and the diagnosis entered was right heel spur.  The opinion provided was that the Veteran's right heel and left little toe disorders were probably not related to service and/or the service-connected left knee disability, noting no pertinent findings in the service treatment records.  

The Board notes that while the August 2010 VA opinion reflects review of the claims file, a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  See Nieves-Rodriguez.  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The opinion fails to address the address the relevant in-service findings, to include fasciitis, an avulsion injury and complaints related to the Achilles tendon, as well as the Veteran's competent report of continuity of symptomatology after separation and post-service findings, to include the x-ray findings consistent with arthritis of the feet, bilaterally.  Thus, the Board finds the opinion to be of diminished probative value, if any.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

In this case, service treatment records reflect relevant findings and the Veteran provided sworn testimony of an onset of foot symptoms during service and of continuity of the same symptoms since separation, testimony which the Board finds to be not only competent but also credible, particularly in light of the supporting contemporaneous evidence.  

In this case, the evidence is in at least equipoise, and thus, resolving any doubt in the Veteran's favor, the Board finds service connection is warranted for right foot degenerative changes with right great toe gout are related to active service and left foot degenerative changes with left 5th toe allodynia.  Consequently, the benefits sought on appeal are granted.  


ORDER

Service connection for right foot degenerative changes with right great toe gout is granted.  

Service connection for left foot degenerative changes with 5th left toe is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


